Citation Nr: 1126427	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  09-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service duty from February 1997 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

This matter was previously before the Board in April 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

During the pendency of this appeal, in a January 2011 rating decision, the RO increased the disability rating from noncompensable to 10 percent effective from the date of claim.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.       


FINDING OF FACT

The Veteran's right knee patellofemoral syndrome is productive of pain on motion with no limitation of motion, and moderate knee disability involving impairment of the tibia; and is not productive of recurrent subluxation or lateral instability, or dislocated or removed semilunar cartilage, or genu recurvatum.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for right knee patellofemoral syndrome 
have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5014, 5003, 5257, 5260, 5261, 5262, 5263 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove these claims.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of a number of letters provided both before and during the current claim on appeal, between November 2002 and June 2010.  These documents in combination provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claim for an increased rating.  

The RO has provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in a January 2011 Supplemental Statement of the Case.  To the extent the Veteran did not receive full notice prior to the initial decision, after pertinent notice was provided he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment, and records of medical treatment received from privately.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

VA examined the medical history of the Veteran's service-connected right knee disability for compensation purposes addressing the rating claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Board observes that although the Veteran reports that his right knee disability has worsened over time, he has not asserted that it worsened since the most recent VA examination, which was conducted in October 2010.  As such, a remand is not required solely due to the passage of time since the August 2008VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

The Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).
The Veteran's statements describing the symptoms of his service-connected right knee disability are deemed to be competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  The Veteran is competent to report complaints of generalized muscle pain.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).

On evaluating the condition of service-connected right knee disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, in this case, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board must consider both as service-connected disability.  Id.

The Veteran's right patellofemoral syndrome has been rated under the hyphenated Diagnostic Code 5099-5014, indicating it is evaluated by analogy to osteomalacia under 38 C.F.R. § 4.71a, Diagnostic Code 5014.  Given that osteomalacia was the diagnosis at the most recent VA examination, evaluation under Diagnostic Code 5014 is appropriate.  Under that code the knee disease will be rated on limitation of motion of the knee, as degenerative arthritis.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, which here is the right knee.  However, if the limitation of motion of the specific joint(s) involved is ratable as noncompensable under the appropriate diagnostic code(s), then a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In this case, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

If limitation of motion is absent, and there is X-ray evidence of degenerative arthritis involvement of 2 or more major joints or 2 or more minor joint groups, then: (1) a 10 percent rating is warranted; or, (2) if additionally there are occasional incapacitating exacerbations, a 20 percent rating is warranted.  Id.

Notes (1) and (2) under Diagnostic Code 5003 provides the following.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).  Notably, Diagnostic Code 5014, under which the Veteran's right knee is evaluated, is within this set of diagnostic codes and associated conditions associated with Note (2).

The normal range of motion for the knee is from zero degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2010).

38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5262, set forth relevant provisions with respect to disabilities of the knee.  Diagnostic Code 5256, provides for a 30 percent disability rating for knee ankylosis with a favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  Higher disability ratings are assignable for more severe symptoms. Id.

Diagnostic Code 5257 governs other impairment of the knee to specifically include recurrent subluxation or lateral instability.  It provides for disability ratings of 10, 20 and 30 percent for slight, moderate or severe recurrent subluxation or lateral instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 provides for a 20 percent disability rating for cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, while Diagnostic Code 5259 provides for a 10 percent evaluation for cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.

Limitation of flexion of a leg warrants a 10 percent disability rating if flexion is limited to 45 degrees; a 20 percent disability rating if flexion is limited to 30 degrees; and a 30 percent disability rating if limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a 10 percent disability rating if extension is limited to 10 degrees.  A 20 percent disability rating is warranted if extension is limited to 15 degrees.  Higher disability ratings are warranted with greater limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5262, impairment of the tibia and fibula involving malunion with moderate knee or ankle disability warrants a 20 percent disability rating, while malunion with marked knee or ankle disability warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace warrants a maximum 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Consideration of pain and functional loss is required only with respect to those Diagnostic Codes for which the basis for rating is limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

VA's General Counsel has held, in VAOPGCPREC 23-97, that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  If a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004.

The level of disability of the service-connected right knee disability is reflected in private treatment records and well-detailed reports of VA examinations conducted during the relevant period.  

During an August 2007 VA examination the Veteran reported intermittent pain that was normally a dull aching pain and which was worse with jogging or physical exertion.  He described that there were no current joint symptoms involving deformity, giving way, instability, stiffness, weakness, episodes of dislocation or subluxation, effusion, swelling, redness, or limitation of motion with flares.  He reported that he had no episodes of locking, but that sometimes after running he could not bend due to pain.  He noted that he would feel a constant knot over the tibial tubercle, and that the knee condition affected motion of the joint.  With respect to the effects of the right knee condition on his occupation in lawn servicing, the Veteran stated that knee aching increased after being on his feet for a long time.  He had not missed any days of work in the past year due to this problem.  He was able to complete activities of daily living.  The Veteran reported he had had no surgery and used no assistive aids for walking.  He was able to stand for 15 minutes and had no limitations in walking.

On examination, the Veteran had a normal gait, with no evidence of abnormal weight bearing.  The examiner found no deformity, tenderness, instability, or crepitation.  The range of motion of the right knee included flexion from zero to 150 degrees and extension of zero degrees, with no pain.  With repetition, there was no additional limitation due to pain, fatigue, weakness or lack of endurance.  There was no loss of a bone or part of a bone; no recurrent dislocations; no inflammatory arthritis; no joint ankylosis, and no indication of leg shortening.  

On X-ray examination, the report contains comments that there were no problems.  The series revealed normal mineralization and no fractures or osseous abnormalities.  The joint spaces were well maintained; and no joint effusion or soft tissue calcifications were seen.  The X-ray examination impression was normal right knee series.  The examination report contains a diagnosis of right patella femoral syndrome.

Private treatment records include reports of magnetic resonance imaging (MRI) and X-ray examination in February 2009.  The MRI report contains an impression of (1) small effusion; (2) there is a focal chondral defect seen within the patella; (3) findings consistent with old healed Osgood-Schlatter's disease; and (4) intrasubstance degeneration in the posterior horn of the medial meniscus without a surfacing tear.  The X-ray report contains an impression of (1) there is no evidence of an acute fracture, dislocation, or significant degenerative changes in the right knee; and (2) a couple of tiny calcifications, most likely related to old Osgood-Schlatter's disease or calcific tendinitis/bursitis are noted just anterior to the tibial plateau on the lateral view; no other significant soft tissue abnormalities seen. 

During an October 2010 VA examination, the Veteran reported recurrent swelling and pain over the area of the upper right tibia, mainly after working on his knees in his job.  He reported that there were no current joint symptoms involving deformity, giving way, instability, stiffness, weakness, incoordination, episodes of dislocation or subluxation, locking, effusion, inflammation, or flare-ups.  The condition did not affect the motion of the joint, but did decrease speed of joint motion.  He had no limitations on standing and was able to walk one to three miles.  

On examination, the Veteran's gait was normal, and there was no other evidence of any abnormal weight bearing.  There was no loss of a bone or part of a bone, and no recurrent dislocations or inflammatory arthritis.  The range of motion measurements included flexion from zero to 140 degrees, and normal extension (zero degrees).  There was no objective evidence of pain with active motion of the right knee.  The examiner found there to be moderate inflammation of the right tibial tubercle that was tender to the touch.

On X-ray examination the examiner made findings that there was no fracture or dislocation or joint space narrowing; and there were several small calcific densities seen anterior to the proximal tibia that may be due to nonunion of or old trauma to the apophysis for the proximal tibia.  The impression was possible old trauma to the apophysis for the proximal tibia.

The examination contains a diagnosis of osteomalacia right tibial tubercle, which was noted to have significant effects on the Veteran's usual occupation resulting in his assignment to different duties.  The examiner opined that there were effects on the usual daily activities ranging from no effects to moderate effects on the various listed activities.  The examiner also opined that while the present condition would not prevent the Veteran from performing his occupational duties maintaining water pipes, the prolonged kneeling required would provoke exacerbation of the disease process.

Based on the foregoing, the Board finds that the disability picture of the Veteran's right knee disability is productive of moderate knee impairment of the tibia, and that under 38 C.F.R. § 4.71a, Diagnostic Code 5262, that moderate level of impairment warrants a 20 percent disability rating for the right knee patellofemoral syndrome.  During the most recent VA examination in October 2010 the examiner described various facets of the right knee disability as moderate in condition or in its effect on the ability of the knee to function with respect to usual daily activities.  The examiner also noted there would be significant effects on his usual occupation.  

On this basis, and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's right knee symptoms more nearly approximate impairment of the tibia and fibula with moderate knee disability, thereby warranting a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

The evidence does not, however, show that the right knee symptoms more nearly approximate a marked knee disability so as to warrant a disability rating in excess of 20 percent under Diagnostic Code 5262.  At no time does the right knee condition show such level of disability, given the essentially moderate findings contained in the two VA examination reports as discussed above. 

Further, there is no competent evidence showing that the right knee condition would meet criteria for even a compensable disability rating under any other relevant diagnostic code.  In this regard, the range of motion of the right knee is shown to be at least from zero to 140 degrees.  There is no medical evidence of range of motion productive of flexion limited to 45 degrees, or extension limited to 10 degrees, even with consideration of Deluca.  Thus, a compensable disability rating under any of the codes for evaluating the limitation of motion is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5260, 5261.  

Nor does the Veteran claim, and there is no evidence of, any impairment involving recurrent subluxation or lateral instability; or dislocated or removal of semilunar cartilage, or of genu recurvatum.  Thus, a separate disability rating for either of these conditions is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257, 5258, 5259, 5263.   

Further, service connection is in effect for the right knee disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5014, for osteomalacia, which was the diagnosis at the October 2010 VA examination.  As noted earlier, under that code, a knee disability is evaluated under Diagnostic Code 5003 as degenerative arthritis.  Under Diagnostic Code 5003, if as here, there is an absence of limitation of motion, then based on conditions, either a 10 or 20 percent disability rating may be assigned.  This was the basis of the RO's assignment of a 10 percent rating for the Veteran's knee disability.  

However, as explained in Note (2) under Diagnostic Code 5003, the ratings based on X-ray findings in the absence of limitation of motion under Diagnostic Code 5003 will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive, of which set Diagnostic Code 5014 is a part.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (2).  Therefore, a separate rating under Diagnostic Code 5003 in addition to the 20 percent rating assigned under Diagnostic Code 5262 is not permitted.  Id.

In summary, the service-connected right knee patellofemoral syndrome meets the criteria for a 20 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5262, but does not meet any pertinent criteria so as to warrant a disability rating in excess of 20 percent under any relevant diagnostic codes.  See 38 C.F.R. § 4.71a.

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's right knee patellofemoral syndrome, which is productive pain on motion with no limitation of motion, and productive of moderate knee disability of the tibia.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.  See 38 C.F.R. § 4.31.

For all the foregoing reasons, there is no basis for staged rating, pursuant to Hart, supra, and the preponderance of the evidence is against the grant of a disability rating in excess of the 20 percent granted here for right knee patellofemoral syndrome.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.31.  


ORDER

A 20 percent disability rating for right knee patellofemoral syndrome is granted, subject to law and regulations governing the effective date of an award of monetary compensation.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


